—In a proceeding by the maternal grandmother pursuant to Family Court Act article 6 for court-ordered visitation with her grandson, the maternal grandmother appeals from an order of the Family Court, Nassau County (Decker, J.), dated November 15, 1994, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
This proceeding was brought by the maternal grandmother for court-ordered visitation with her grandson, who had been abruptly taken away from her care by her daughter, the boy’s natural mother. The mother placed the boy in an adoptive home, where he has resided for the last three years.
The Family Court properly determined that, based upon the expert’s recommendation that visitation by the petitioner be prohibited at this time, coupled with the trauma and confusion engendered in the child by the circumstances of his adoption, visitation by the appellant would not be in the best interests of *437the child (cf., People ex rel. Sibley v Sheppard, 54 NY2d 320; Matter of Emanuel S. v Joseph E., 78 NY2d 178). Thompson, J. P., Ritter, Joy and Florio, JJ., concur.